                       UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

ANGELA CRAMER et al.,           )
                                )
     Plaintiffs,                )
                                )
v.                              )                       Case No. CIV-18-179-G
                                )
OKLAHOMA COUNTY BOARD           )
OF COUNTY COMMISSIONERS et al., )
                                )
     Defendants.                )

                                 OPINION AND ORDER

         Now before the Court is the Motion for Summary Judgment (Doc. No. 37) of

Defendant David Hooten, seeking judgment on the 42 U.S.C. § 1983 claim asserted by

Plaintiff Phillip Malone. Plaintiff Malone has filed a Response (Doc. No. 51), to which

Defendant Hooten has replied (Doc. No. 59). Also before the Court is a Motion for

Summary Judgment (Doc. No. 36) filed by Defendant Board of County Commissioners of

Oklahoma County (“Board”), to which Plaintiff Malone and the other plaintiffs in this

action1 have jointly responded (Doc. No. 49) and Defendant Board has replied (Doc. No.

60).

    I.      Background

         The Court previously summarized the factual landscape of this lawsuit:

            Each plaintiff was an at-will employee and [with the exception of Ms.
         Epps] had been hired by Carolyn Caudill, the former County Clerk for
         Oklahoma County, to work in the Oklahoma County Clerk’s Office (“Clerk’s
         Office”). Caudill was first elected in 1996; in March 2016, she announced
1
 Angela Cramer, Aimee Drake, Donella Epps, Donna Hanson, Michael Hughes, and
Sherry Owens.
         she would seek a sixth term as County Clerk. The plaintiffs were volunteer
         workers for, and supporters of, Caudill’s re-election campaign . . . .

            [Defendant David Hooten] defeated Caudill in August 2016 in a runoff
         primary election and became the Republican Party candidate for County
         Clerk. In November 2016, he defeated Chris Powell in the general election
         and was sworn in as County Clerk on January 3, 2017.

First Order of May 30, 2018 (Doc. No. 21) at 4-5 (footnote omitted). The plaintiffs in this

action were terminated by Defendant Hooten in January and February 2017. Id. at 5; Am.

Compl. (Doc. No. 15) ¶ 21; Answer (Doc. No. 24) ¶ 10.

         Plaintiff Malone and the other plaintiffs in this action claim that they were

improperly terminated from their jobs as retaliation for the exercise of their right to

freedom of speech under the First Amendment. Specifically, Plaintiff Malone alleges that

shortly after Defendant Hooten took office, Hooten terminated Malone because he had

supported Caudill and had volunteered for Caudill’s campaign.

   II.      Summary Judgment Standard

         Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “An

issue is ‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact

could resolve the issue either way.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670

(10th Cir. 1998). “An issue of fact is ‘material’ if under the substantive law it is essential

to the proper disposition of the claim.” Id.




                                               2
       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). If the movant carries this initial burden, the

nonmovant must then “go beyond the pleadings and ‘set forth specific facts’ that would be

admissible in evidence in the event of trial from which a rational trier of fact could find for

the nonmovant.” Adler, 144 F.3d at 671 (quoting prior version of Fed. R. Civ. P. 56(e));

see also LCvR 56.1(c). The Court must then determine “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986). Parties may establish the existence or nonexistence of a material disputed

fact by:

   • citing to “depositions, documents, electronically stored information, affidavits or
     declarations, stipulations . . . , admissions, interrogatory answers, or other materials”
     in the record; or

   • demonstrating “that the materials cited do not establish the absence or presence of
     a genuine dispute, or that an adverse party cannot produce admissible evidence to
     support the fact.”

Fed. R. Civ. P. 56(c)(1)(A)-(B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.




                                              3
   III.      Discussion

             A. Public Employee First Amendment Retaliation Claims

          As elements of a § 1983 claim, a plaintiff “must allege the violation of a right

secured by the Constitution and laws of the United States” and “must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988). Here, there is no question that Defendant Hooten acted under color

of state law in terminating Clerk’s Office employees. See id. at 49 (“[G]enerally, a public

employee acts under color of state law . . . while exercising his responsibilities pursuant to

state law.”). Defendant Hooten challenges whether Plaintiff can show that, in doing so,

Hooten “‘subject[ed]” Plaintiff, “or cause[d] [Plaintiff] to be subjected,” “to a deprivation

of [his] lawful rights.” Porro v. Barnes, 624 F.3d 1322, 1327 (10th Cir. 2010) (internal

quotation marks omitted).

          A government employee “does not relinquish First Amendment rights to comment

on matters of public interest by virtue of government employment.” Connick v. Mvers,

461 U.S. 138, 140 (1983). “Rather, the First Amendment protects a public employee’s

right, in certain circumstances, to speak as a citizen addressing matters of public concern.”

Garcetti v. Ceballos, 547 U.S. 410, 417 (2006). “However, the interests of public

employees in commenting on matters of public concern must be balanced with the

employer’s interests in promoting the efficiency of the public services it performs through

its employees.” Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir. 2011)

(internal quotation marks omitted).




                                              4
       Through two decisions—Pickering v. Board of Education, 391 U.S. 563, 568

(1968), and Garcetti, 547 U.S. at 417—the Supreme Court has articulated five factors to

be considered in analyzing public-employee, free-speech cases. Leverington, 643 F.3d at

724 (explaining that “after Garcetti, it is apparent that the Pickering analysis of freedom

of speech retaliation claims is a five step inquiry” that should be referred to as “the

Garcetti/Pickering analysis” (internal quotation marks omitted)). The Tenth Circuit has

summarized these factors as follows:

       (1) whether the speech was made pursuant to an employee’s official duties;
       (2) whether the speech was on a matter of public concern; (3) whether the
       government’s interests, as employer, in promoting the efficiency of the
       public service are sufficient to outweigh the plaintiff’s free speech interests;
       (4) whether the protected speech was a motivating factor in the adverse
       employment action; and (5) whether the defendant would have reached the
       same employment decision in the absence of the protected conduct.

Eisenhour v. Weber Cty., 744 F.3d 1220, 1227-28 (10th Cir. 2014) (internal quotation

marks omitted). “The first three elements are issues of law for the court to decide, while

the last two are factual issues typically decided by the jury.” Knopf v. Williams, 884 F.3d

939, 945 (10th Cir. 2018) (internal quotation marks omitted).




                                              5
           B. Relevant Facts2

       Plaintiff worked at the Clerk’s Office from March 2015 until his termination on

January 20, 2017, serving as Deputy Clerk and Wellness Benefit Program & Project

Manager. Am. Compl. ¶ 6; Answer ¶ 3.3

       Plaintiff was heavily involved in Caudill’s reelection campaign and acted as a

“pseudo campaign manager.” His activities included scheduling meetings, recruiting and

managing volunteers, participating in strategy sessions, attending functions, and recording

a “robo call.” Am. Compl. ¶ 15; Answer ¶ 7; Malone Dep. 25:22-24, 27:3-5 (Doc. Nos.

37-1, 51-23). Plaintiff also made and appeared in a television commercial endorsing

Caudill. Malone Dep. at 45:8-10. Plaintiff believes that Defendant Hooten would have

known about Plaintiff’s involvement in Caudill’s campaign because Defendant Hooten

attended a forum where Plaintiff was present, would have received a robo call with

Plaintiff’s voice recording, and would have seen Plaintiff’s television commercial. Id. at

45:1-10.

       Plaintiff has testified that after Defendant Hooten was elected, he “directly asked”

Plaintiff “how he [had] supported Caudill’s reelection campaign.” Id. at 27:24-28:8.

Plaintiff responded that “pretty much anything that [Caudill] had asked me to do I would

take care of.” Id. at 28:20-23. Plaintiff also testified that when Defendant Hooten came to


2
 Facts relied upon are uncontroverted or, where genuinely disputed, identified as such and
viewed in the light most favorable to Plaintiff.
3
 In citing to depositions, the Court uses the page and line numbers as they appear on the
original transcripts. For all other documents filed by the parties, the Court uses ECF page
numbers.


                                            6
tour the Clerk’s Office after being elected, Defendant Hooten “had an at length

conversation with [Caudill] about her staff and anybody who helped her with the

campaign.” Id. at 45:15-21.4

       On January 20, 2017, Plaintiff met with two Clerk’s Office officials who told him

that “due to budget shortfalls,” Plaintiff could either resign or be terminated. Pl.’s Ex. 25

(Doc. No. 51-25). Plaintiff was also told, “[T]his has nothing to do with you.” Id. Plaintiff

chose to be terminated. Id.; Pl.’s Ex. 24 (Doc. No. 51-24). Defendant Hooten publicly

stated that budget concerns were the reason for terminating Plaintiff and certain other

employees in January and February 2017. Am. Compl. ¶ 22; Answer ¶ 11.

          C. Defendant Hooten’s Motion

       In his Motion, Defendant Hooten challenges Plaintiff’s ability to show a genuine

issue of material fact as to the first, fourth, and fifth Garcetti/Pickering elements. See Def.

Hooten’s Mot. at 14-21; see also First Order of May 30, 2018, at 8-10. The Court disagrees.

                  1. Whether the Speech Was Made Pursuant to Official Duties

       Defendant Hooten argues that Plaintiff’s campaign efforts were not “protected

speech” because “nearly if not all” of those efforts “were actually part of [Plaintiff’s]

duties” at the Clerk’s Office. Def. Hooten’s Mot. at 14. In support, Defendant Hooten

notes the fact that Plaintiff received a significant raise in August 2016 and Plaintiff’s



4
  Defendant Hooten alleges that he did not know of the involvement of any of the plaintiffs
in support of the Caudill campaign until “after the lawsuit was filed.” Def. Hooten’s
Answer to Interrog. No. 15 (Doc. No. 37-7). It is unclear whether Defendant Hooten is
referencing the instant lawsuit or a tort claim that was filed against him at an unspecified
date.


                                              7
admission that he participated in campaign activities while “on the clock.” Id.; see Malone

Dep. 27:20-23.

       The supposed link between Plaintiff’s pay raise and Caudill’s campaign is purely

speculative and refuted by Plaintiff’s evidence. See Caudill Aff. ¶ 12 (“Phillip Malone’s

raises were not related to campaign activities.”). And, while Plaintiff may have been

working on the campaign while he was supposed to be otherwise occupied, Defendant

Hooten has not shown that Plaintiff’s speech “stemmed from and was of the type that

[Plaintiff] was paid to do,” “reasonably contribute[d] to or facilitate[d] [Plaintiff’s]

performance of” official duties, or was “commissioned” by his employer. Lincoln v.

Maketa, 880 F.3d 533, 538 (10th Cir. 2018) (alterations, omission, and internal quotation

marks omitted); Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192, 1203 (10th

Cir. 2007). “[N]ot all speech that occurs at work is made pursuant to an employee’s official

duties.” Brammer-Hoelter, 492 F.3d at 1204.

                 2. Whether the Protected Speech Was a Motivating Factor

       As to this fourth element, a plaintiff must “establish a causal connection between

his protected speech and an adverse employment action.” Underwood v. Bd. of Cty.

Comm’rs of Cty. of Jefferson, 611 F. Supp. 2d 1223, 1229 (W.D. Okla. 2009).

       To do so, the employee must show that his protected expression was a
       substantial or motivating factor in the adverse employment action.
       Maestas[v. Segura, 416 F.3d 1182, 1188 (10th Cir. 2005)]; Baca v. Sklar,
       398 F.3d 1210, 1220 (10th Cir. 2005). Although the courts have not defined
       the phrase “substantial” or “motivating” factor for this purpose, the Tenth
       Circuit has explained the plaintiff’s burden of showing a substantial
       motivating factor:




                                             8
          What constitutes a substantial motivating factor evades precise
          definition. An employee “need not prove his speech was the sole
          reason for defendants’ action.” Copp v. Unified Sch. Dist. No. 501,
          882 F.2d 1547, 1554 (10th Cir. 1989). Nor is the employee required
          to show “but-for” causation; that is, to demonstrate but-for the
          employee’s speech the subsequent employment action would not have
          occurred. Rather, the employee must show the protected speech
          played a substantial part in the employer’s decision to adversely alter
          the employee’s conditions of employment.

       Maestas, 416 F.3d at 1188.

Underwood, 611 F. Supp. 2d at 1229.

       Having carefully reviewed the record, the Court finds that Plaintiff Malone has met

his burden to show a genuine fact issue for trial as to whether Plaintiff’s termination was

“substantially motivated by retaliation for” his support of Caudill’s 2016 reelection

campaign. Id. at 1232. As cited above, Plaintiff has presented evidence from which a jury

could reasonably find that Defendant Hooten was aware of his campaigning for Caudill.

And Plaintiff was terminated only 17 days after Defendant Hooten took office on January

3, 2017. Close temporal proximity coupled with an employer’s knowledge of protected

activity “may be sufficiently probative of causation to withstand summary judgment.”

Maestas, 416 F.3d at 1189.      Although Defendant Hooten has disputed that he had

knowledge of employees’ campaign activities, the timing of this lack of knowledge is

unclear, and regardless “issues of credibility” and contradictory accounts “cannot be

decided in a motion for summary judgment.” Underwood, 611 F. Supp. 2d at 1232 (citing

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 135 (2000)); see supra note 4.

       Plaintiff Malone has presented sufficient evidence to plausibly “link[] the

employer’s action to the employee’s speech.” Maestas, 416 F.3d at 1188. Plaintiff


                                            9
therefore has shown a genuine issue for trial on the fourth Garcetti/Pickering element.5

See Maestas, 416 F.3d at 1188-90; Knopf, 884 F.3d at 945.

                 3. Whether the Employer Would Have Reached the Same Employment
                    Decision in the Absence of the Protected Conduct

       At this fifth step in the analysis, the burden shifts to Defendant Hooten to show that

he would have fired Plaintiff “even in the absence of the protected conduct.” Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977). “Summary judgment is

appropriate on [this] step when any reasonable jury would [find] that the plaintiff would

have been terminated even absent any desire on [the defendants’] part to punish him in

retaliation for his allegedly protected speech.” Trant v. Oklahoma, 754 F.3d 1158, 1167

(10th Cir. 2014) (alterations and internal quotation marks omitted).

       The Court finds that Defendant Hooten has not produced sufficient undisputed

evidence to establish as a matter of law that he would have terminated Plaintiff Malone

even absent the alleged retaliatory motive. Defendant Hooten argues that Plaintiff was

“terminated for cause,” citing a memorandum written at Hooten’s direction on January 10,

2017, outlining problems with a presentation Plaintiff had made earlier that day. Def.

Hooten’s Mot. at 4, 5; see Def. Hooten’s Mot. Ex. 3 (Doc. No. 37-3); Wilkerson Dep.

25:18-26:13 (Doc. No. 51-26). But, Defendant Hooten does not cite any affidavit or other

evidence in the record to show that he actually had that memorandum or Plaintiff’s job


5
 Defendant Hooten is entitled to dismissal of Plaintiff’s claim against him in his official
capacity, however, as that claim is redundant of Plaintiff’s claim against Defendant Board.
See First Order of May 30, 2018, at 1 n.2; Second Order of May 30, 2018 (Doc. No. 22) at
7 n.7; Dixon v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-15-196-R, 2015 WL
5839364, at *2 (W.D. Okla. Oct. 7, 2015).


                                             10
performance in mind when he decided to fire him. See Def. Hooten’s Mot. at 5-6, 16.

“Factual statements contained in defendants’ brief attributable to counsel . . . do not

constitute summary judgment evidence.” Mosier v. Maynard, 937 F.2d 1521, 1525 (10th

Cir. 1991).

       Defendant Hooten also argues that terminating Plaintiff was part of his efforts to

solve the “looming budget failure” that the Clerk’s Office faced when Hooten took office

in January 2017. Def. Hooten’s Mot. at 17. While Defendant Hooten presents evidence

supporting this assertion, see Enevoldsen Dep. 14:11-16 (Doc. No. 37-14) (testifying that

Hooten met with another Clerk’s Office official regarding projected deficits and staffing

levels), such evidence is not sufficient to conclusively establish the fifth Garcetti/Pickering

element. And Plaintiff has presented evidence that undermines the contention that he was

fired merely due to budget concerns. See, e.g., Pl.’s Resp. Ex. 4 (Doc. No. 51-4) (chart

showing 16 employees hired after Defendant Hooten took office, with at least five of them

making a higher salary than Plaintiff).

       The Court finds that there is a genuine issue of material fact as to whether Plaintiff

Malone would have been terminated absent any retaliatory motive for his political

activities. See Adler, 144 F.3d at 670. Because Defendant Hooten’s reason for terminating

Plaintiff is the subject of disputed facts, summary judgment cannot properly be granted on

this issue. See Underwood, 611 F. Supp. 2d at 1232; Knopf, 884 F.3d at 945.

          D. The Board’s Motion

       Defendant Board primarily argues that it is entitled to summary judgment on

Plaintiff Malone’s claim because Plaintiff “lack[s] standing” to bring suit against this


                                              11
Defendant. Specifically, the Board argues that it does not exercise supervisory authority

over Defendant Hooten as County Clerk, that Plaintiff is not complaining about any

policies of the Board, and that Plaintiff cannot establish that his injuries “are fairly traceable

to conduct of [the Board],” and thus the Board is not a “proper party” to this lawsuit. Def.

Board’s Mot. at 12-17, 19-20; Def. Board’s Reply at 1-3.

       The Board’s standing argument conflates the justiciability of a plaintiff’s lawsuit

with the plaintiff’s ultimate ability to prove a defendant’s liability in that lawsuit. Cf.

Kauble v. Bd. of Cty. Comm’rs of Cty. of Okla., No. CIV-17-729-D, 2018 WL 912285, at

*3 (W.D. Okla. Feb. 15, 2018) (“While couched in terms of subject matter jurisdiction,

[the Oklahoma County Board of County Commissioners’] argument [that the plaintiff lacks

Article III standing to sue], in reality, is premised on the notion that [the plaintiff] has failed

to state a claim upon which relief can be granted because [the Oklahoma County Board of

County Commissioners] has no authority to act in areas of detaining or releasing

inmates.”); Thurman v. Cty. Comm’rs of Okla. Cty., No. CIV-17-950-M, 2018 WL

6237908, at *3 (W.D. Okla. Oct. 16, 2018) (R. & R.) (same), adopted, 2018 WL 6220213

(W.D. Okla. Nov. 28, 2018).

       This type of standing argument has been repeatedly rejected by this Court:

       Under Oklahoma law, a county’s board of county commissioners is not a
       separate legal entity from the county. Rather, in general, it exercises the
       powers of the county. 19 Okla. Stat. § 3. A suit brought against a county’s
       board of county commissioners is the way Oklahoma law contemplates suing
       the county. 19 Okla. Stat. § 4. Moreover, in the § 1983 context, a suit against
       the board of county commissioners or some other county official in their
       official capacity is, in substance, a suit against the county. Porro[, 624 F.3d
       at 1328]; Lopez v. LeMaster, 172 F.3d 756, 762 (10th Cir. 1999). . . . .



                                                12
           The motion filed by the Board of County Commissioners confuses the
       issue by arguing that it (the Board) is not a “proper party,” essentially because
       it didn’t do anything wrong, or fail to do anything it had a duty to do. But,
       as noted above, the Board, as such, is not even a legal entity and obviously
       cannot be a “party” regardless of what it did or didn’t do. Rather, the
       question is whether a basis for claim against the county is stated.

Snow v. Bd. of Cty. Comm’rs of Cty. of McClain, No. CIV-14-911-HE, 2014 WL 7335319,

at *2 (citing DuBois v. Bd. of Cty. Comm’rs of Mayes Cty., No. 12-CV-677-JED-PJC, 2014

WL 4810332 (N.D. Okla. Sept. 29, 2014)).              “Although it is true that in certain

circumstances a board of county commissioners may be an improper party because its

policies or customs cannot be shown to be responsible for an alleged constitutional

violation, that does not mean that a board can never be a proper party as a matter of law.”

Kauble, 2018 WL 912285, at *4; accord Chichakli v. Samuels, No. CIV-15-687-D, 2016

WL 11447755, at *3 (W.D. Okla. Mar. 10, 2016) (R. & R.) (“Grady County can be held

liable notwithstanding the fact that the Grady County Board of County Commissioners,

itself, does not operate the jail or promulgate the policies attendant thereto.”), adopted,

2016 WL 2743542 (W.D. Okla. May 11, 2016). “The United States Supreme Court has

made it clear that any official or entity whose actions represent official policy may be liable

under § 1983.” Vernon v. Slabosky, No. CIV-11-815-HE, 2016 WL 4775739, at *14 (W.D.

Okla. Sept. 14, 2016) (citing Pembauer v. City of Cincinnati, 475 U.S. 469, 480 (1986)).

       As previously explained in this case, Plaintiff Malone’s suit against the Board is

actually a suit against Oklahoma County. See Second Order of May 30, 2018, at 7, 12-14;

see also Wright v. Stanley, No. CIV-11-1235-C, 2015 WL 3606390, at *3 (W.D. Okla.

June 8, 2015), rev’d on other grounds sub nom. Wright v. Collison, 651 F. App’x 745 (10th



                                              13
Cir. 2016). In order to hold Oklahoma County—sued here through the Board—liable on

Plaintiff’s First Amendment claim, Plaintiff must show: “(1) the existence of a county

policy or custom by which [Plaintiff] was denied a constitutional right, and (2) that the

policy or custom was the moving force behind the constitutional deprivation[—]i.e. that

there is a direct causal link between the policy or custom and the injury alleged.” Snow,

2014 WL 7335319, at *2 (internal quotation marks omitted).            It is undisputed that

Defendant Hooten, in his capacity as a “county officer,” has final decisionmaking authority

in performing certain functions, including hiring and firing. Am. Compl. ¶ 38; Answer ¶

1; Def. Board’s Mot. at 19; see Okla. Stat. tit. 19, § 161(1). As such, his “edicts or acts

may fairly be said to represent official policy” as implemented by an official with final

decisionmaking authority for Oklahoma County. Monell v. Dep’t of Soc. Servs. of City of

N.Y., 436 U.S. 658, 694 (1978); see Snow, 2014 WL 7335319, at *7. And a plaintiff may

be able to demonstrate an official “policy or custom” for § 1983 purposes through reference

to “a final decision” by a county policymaker. Schneider v. City of Grand Junction Police

Dep’t, 717 F.3d 760, 770 (10th Cir. 2013); see also Second Order of May 30, 2018, at 14.

       As outlined above, Plaintiff Malone has shown a genuine factual dispute as to

whether he “was denied a constitutional right.” Snow, 2014 WL 7335319, at *2. Defendant

Board therefore may be held liable for any such denial. See id.; Dodds v. Richardson, 614

F.3d 1185, 1208 (10th Cir. 2010) (“[M]unicipalities are . . . liable for constitutional

violations that they have directly caused.”); cf. Poore v. Glanz, 724 F. App’x 635, 639

(10th Cir. 2018) (noting that an official-capacity claim can be proven “if the official’s own




                                             14
policies led to the deprivation of the plaintiff’s constitutional rights”). The Board is

therefore not entitled to summary judgment on Plaintiff’s claim.

                                    CONCLUSION

      As outlined herein, Plaintiff Phillip Malone’s official-capacity 42 U.S.C. § 1983

claim against Defendant David Hooten is dismissed without prejudice.         Defendant

Hooten’s Motion for Summary Judgment (Doc. No. 37) and Defendant Board’s Motion for

Summary Judgment (Doc. No. 36) are otherwise DENIED as to Plaintiff Malone.

      IT IS SO ORDERED this 1st day of May, 2019.




                                           15
